Mr. Lester E. Rarrell, Jr.   Opinion No. C-686
Acting Commissionerof
 Higher Education            Re: Responsibilityof the Coordinating
Sam Houston State Office         Board, Texas College and Univer-
 Building                        sity System, relating to new
Austin, Texas                    constructionprojects and institu-
                                 tions of higher educationunder
                                 the provisions of Section 15 of
                                 House Bill 1, Acts of 59th Legis-
                                 lature, Regular Session, 1965,
Dear Mr. Rarrell:                Chapter 12, page 27.
         Pour request for an opinion asks the following questions:
          "1. Does the CoordinatingBoard have statutory
              responsibilityto approve all new construc-
              tion projects costing over $100,000.00
              regardless of how the new facilitieswill
              be used? For example, may an Institution
              build a dormitory financed by revenue bonds
              without obtaining the CoordinatingBoard's
              approval.
          “2,   Does the CoordinatingBoard have statutory
                responsibilityto approve all new construc-
                tion projects costing over $100,000.00
                financed in part with any amount of funds
                from sources other than Constitutional
                Funds which are authorized by Sections 11,
                17, or 18 of Article VII of the Constitution
                of Texas and ad valorem tax receipts of the
                public junior colleges? May an institution
                of higher educat'lon avoid CoordinatingBoard
                approval by involving constitutionally-
                provided funds or ad valorem tax receipts
                  n any amount) in the financing of a
                bkstruction project.
          “3.   Can the CoordinatingBoard require approval
                by it of all new construction,as specified
                in the answers to the questions above, before
                an institutioncan submit an application for
                a matching grant under Public Law 88-204, the
                Higher Education FacllltiesAct of 19631
                             -3294-
Mr. Lester E. Harrell, Jr., page 2 (C-686)


           "4. Does the CoordinatingBoard have statutory
               responsibilityto approve any repair, costing
               over $25,000.00 of educationaland general
               buildings regardless of the source of funds
               used to finance such repair projects?
           "5 .   Does the CoordinatingBoard have statutory
                  responsibilityto endorse all propos.alsto
                  purchase real property, except those proposals
                  of public junior colleges, regardless of sources
                  of funds and regardless of how the property will
                  be used? Must an institutionobtain the approval
                  of the Legislatureafter the CoordinatingBoard
                  has endorsed the purchase of real property."
          Section 15 of House Bill 1, Acts of the 59th Legisla-
ture, Regular Session, 1965, Chapter 12, Page 27, codified in
Vernon's as Article 2919e-2, Vernon's Civil Statutes, reads as
follows:
          "To assure efficient use of constructionfunds and
     the orderly developmentof physical plants to accommodate
     projected college student enrollments,the Board shall:
         "(1) Determine formulas for space utilizationin all
     educationaland general buildings and facilitiesat
     institutionsof higher education;
         "(2) Devise and promulgatemethods to assure maximum
     daily and year-round use of educationaland general build-
     ings and facilities including but not limited to maximum
     scheduling of day and night classes and meximum summer
     school enrollment;
         "(3) Consider plans for selective standards of admission
     when institutionsof higher education approach capacity
     enrollment;
         "(4) Require, and assist the public senior colleges
     and universitiet,medical and dental units and other
     agencies of higher education in developing,long-range
     plans for campus development;
         "(5)  Endorse or delay until the next succeeding session
     of the Legislature shall have opportunityto approve or
     disapprove the proposed purchase of any real property by
     an institutionof higher education, except public junior
     COllSgeSj
                             -3295-
Mr. Lester E. Barrell, Jr., page 3 (c-686)


         " (6)  Develop and publish standards, rules and regula-
     tions to. guide the
                     . _ institutions
                             _.   . and
                                      - agencies
                                          .        of higher
     education in maeing application ror tne approval or new
     constructionand major repair and rehabilitationof
     educationaland general buildings and facilities;and
           "(7)  Approve or disapproveall new construction,and
     repair and rehabilitationof educationaland general build-
     ings and facilities at institutionsof higher education
     financed   from any source other than ad valorem tax receipts
     of the public junior colleges; provided (1) that the Board's
     considerationand determinationshall be limited to the
     purpose for whi.chsuch new or remodeled buildings shall be
     used .andits gross dimensions to assure conformity with
     approved space utilizationstandards and the institution's
     approved programs and role and scope, (2) that such approval
     for new constructionfinanced from other than appropriated
     funds shall be limited to projects the total cost of which
     is in excess of $100,000.00,and (3) that such approval for
     major repair and ,rehabilitation  of buildings and facilities
     shall be limited to projects the total cost'of which is in
     excess of $25;OOO.O0;and provided further that such required
     approval   or disapprovalof the Board shall not apply to
     construction,repair or rehabilitationinvolving the use
     of ConstitutionalFunds which are authorized by Sections
     11, 17, or 18 of Artidle VII of the Constitutionof Texas."
          In answer to your first question, subdivision7 of
Section 15 of Article 2919e-2, Vernon's Civil Statutes, requires
the approval or disapproval of the Co,ordinatingBoard on all new
constructionfinanced from any source other than ad valorem tax
receipts of the public junior colleges provided (1) that the new
constructiontotal cost is in excess of $100,000.00and (2) that
the new constructionis financed from other than appropriated
funds. You are, therefore,advised that the CoordinatingBoard
has the statutory responsibilityto approve all new construction
projects costing over $100,000.00which are financed from other
than appropriatedfunds regardless of how the new facilitieswill
be used.  The illustrationdescribed in your first question would
require the approval of the CoordinatingBoard.
          The concludingproviso of subdivision7 of Section 15
reads:
          I, . .providedfurther that such required approval or
     disapprovalof the Board shall not apply to construction,
     repair or rehabilitationinvolving the use of Constitutional

                             -3296-
Mr. Lester E. Earrell, Jr., Page 4    (C-686)


     Funds which are authorized by Sections 11, 17, or 18
     of Article VII of the Constitutionof Texas."
          This proviso applies to all constructionreferred to in
Section 15. Therefore, in answer to your second question, you are
advised that if the new constructionproject involves the use of
constitutionalfunds authorized by Sections 11, 17, or 18 of Article
VII of the Constitutionof Texas, the approval oredisapprovalof
the CoordinatingBoard is not required on such constructionpro-
jects, regardless of whether funds other than constitutionalfunds
are also used in the constructionproject. Therefore, construction
projects financed "from any source other than ad valorem tax re-
ceipts of the public junior colleges" must have the approval of the
CoordinatingBoard unless such projects are financed exclusively
from such ad valorem tax receipts or unless the construction
project involves the use of constitutionalfunds authorized by
Section 11, 17, or 18 of Article VII of the Constitutionof
Texas.
          Since the provisions of Section 15 quoted above are
mandatory, you are advised in answering your third question, that
whenever a constructionproject required the approval of the
CoordinatingBoard, the CoordinatingBoard may require approval
by it before an institutioncan submit an application for a
matching grant under Public Law 88-204, the Higher Education
FacilitiesAct of 1963, when such application is for a construc-
tion project requiring the approval of the CoordinatingBoard
as outlined in our answer to questions one and two.
          In answer to your fourth question, the approval of any
major repair and rehabilitationof buildings and facilities the
total cost of which is In excess of $25,OOO,OO,applies only to
(1) projects financed from any source other than ad valorem tax
receipts of the public junior colleges, or (2) does not involve
the use of constitutionalfunds authorized by Sections 11, 17, or
18 of Article VII of the Constitutionof Texas. All such pro-
jects for major repair or rehabilitationof buildings and facil-
ities costing in excess of $25,OOO.OO,requires the approval of
the Coord,inatingBoard.
          In answer to your fifth question, the Coordinating
Board has the statutory responsibilityunder Subdivision5 Of
Section 15, Article 2919e-2, Vernon's Civil Statutes, to endorse
the purchase of any real property by an institutionof higher
education other than public junior colleges in the event such
institutionof higher education has pre-existingstatutory

                             -3297-
Mr. Lester E. Iiarrell,Jr., page 5 (C-686)


authority to purchase real property. In such event, no additional
approval by the Legislature is necessary after the Coordinating
Board has endorsed the purchase as provided in Subdivision5 of
Section 15 cited above.

                           SUMMARY
          The CoordinatingBoard created by House Bill 1, Acts
     of the 59th Legislature,Regular Session, 1965, has the
     statutory responsibilityto approve or disapproveall new
     construction,the total cost of which is in excess of
     $100,000.00.which is financed from any source other than
     ad valorem tax receipts of public junior colleges unless
     such project involves the use of constitutionalfunds
     authorizedby Sections 11, 17, or 18 of Article VII of
     the Constitutionof Texas.
                                       Yours very truly,
                                       WA@QONER CARR
                                       Attorney General of Texas




                                          Assistant Attorney General
JRrsck
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Paul Phy
John Banks
Robert Flowers
Malcolm L. Quick
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                              -3298-